Citation Nr: 1108177	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  07-32 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a right hand and wrist disability.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to January 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

A disability of the right hand and wrist clearly and unmistakably existed prior to the Veteran's military service and was not aggravated by service.


CONCLUSION OF LAW

A disability of the right hand and wrist was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1137, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete application, VA must provide notice to the claimant that:  (1) informs the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) informs the claimant about the information and evidence that VA will seek to provide; and (3) informs the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

The RO sent correspondence in October 2005, March 2006, April 2006, March 2009, March 2010, and July 2010; a rating decision in December 2006; a statement of the case in September 2007; and a supplemental statement of the case in January 2009.  Those documents discussed specific evidence, particular legal requirements applicable to the claim, evidence considered, pertinent laws and regulations, and reasons for the decisions.  VA made all efforts to notify and to assist the appellant with evidence obtained, the evidence needed, and the responsibilities of the parties in obtaining the evidence.  The Board finds that any defect of timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to the claimant's receipt of compliant notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the final adjudication in the December 2010 supplemental statement of the case.  A statement of the case or supplemental statement of the case can constitute a readjudication decision that complies with all applicable due process and notification requirements if adequate notice is provided prior to that adjudication.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The provision of adequate notice prior to a readjudication, including in a statement of the case or supplemental statement of the case, cures any timing defect associated with inadequate notice or the lack of notice prior to the initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 370 (2006).

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has also obtained medical examinations in relation to the claim.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.  Furthermore, the Board finds that if there is any deficiency in the notice to the Veteran or the timing of the notice it is harmless error because the appellant had a meaningful opportunity to participate effectively in the processing of the claim.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Board erred in relying on various post-decisional documents for concluding adequate notice was provided, but the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore the error was harmless).  

As an initial matter, the Board notes that the Veteran has claimed a right hand and wrist disability.  As the Veteran's disability of the hand and wrist has been variously diagnosed as traumatic neuropathy, degenerative joint disease of the right hand, and a right median neuropathy, the Board will address the hand and wrist complaints as a single disability.  

The Veteran asserts that he incurred two injuries to his right wrist during service.  He alleges that the first injury occurred in December 1951 as evidenced by a service personnel record showing an entry dated in December 1951 which indicates that the Veteran was found to be permanently unfit for duty requiring vigorous use of the right hand.  The Veteran asserts that the second injury occurred in 1953 when he fell and landed on his right wrist on a broken bottle which required both stitches and surgery to repair nerve damage which accounted for two scars on his wrist.  

The Veteran's service medical records show that his entrance examination did not include any findings related to a right hand or wrist injury or disability.  However, an entry in December 1951 shows that the Veteran reported that he fell and injured his right wrist and had right hand and wrist pain.  The entry notes that the Veteran underwent previous nerve suture surgery on the right wrist in 1946.  An x-ray of the right wrist found no fracture.  The Veteran was assessed with a mild wrist sprain.  The Veteran's separation examination shows a normal clinical evaluation of the upper extremities.  

Associated with the claims file are statements from the Veteran's spouse and a fellow soldier.  In an October 2005 statement, the Veteran's fellow soldier reported that he served with the Veteran from November 1952 to September 1953 and that the Veteran injured or broke his right hand during that time period and reported to the medics for treatment numerous times.  In a September 2007 statement, the Veteran's fellow soldier indicated that he was stationed with the Veteran in France.  He reported that the Veteran fell on some broken glass and cut a deep wound in his hand requiring surgery which left the Veteran's hand functionally impaired.  The Veteran's spouse reported that she met the Veteran after he left service and she noticed that his right hand was abnormal.  She stated that the Veteran told her he injured his hand in service and that the Veteran's hand rendered him incapable of performing every day activities.  

Private treatment reports from V. Campbell, M.D., show that the Veteran was seen for reports of contracture of the right hand in November 2005.  The Veteran reported an injury to his thumb in service with resulting damage to the tendon and nerve.  Following a physical examination, Dr. Campbell assessed the Veteran with a history of a traumatic injury to the right hand and traumatic neuropathy and degenerative joint disease of the right hand.  In a May 2006 letter, Dr. Campbell reported that the Veteran reported an injury to his hand while in the military in 1952 or 1953.  

At a February 2006 VA orthopedic examination, the Veteran reported that he fell on glass and severed nerves in his right wrist in service 1953.  He indicated that he was in a remote area of France and could not remember the exact location where he was treated but that it was in Verdun.  He indicated that he was placed in a cast for two months but received no physical therapy.  X-rays of the right wrist and hand revealed previous injury reflected by radiopaque sutures noted in the soft tissues of the volar surface of the right wrist.  There was moderate joint space narrowing of the fifth proximal interphalangeal joint and mild subluxation of the fifth proximal interphalangeal joint and first metacarpal phalangeal joint.  Following a review of the claims file and a physical examination, the examiner diagnosed the Veteran with traumatic neuropathy and degenerative joint disease of the right hand secondary to traumatic injury to the right hand in 1953.   

At a February 2006 neurology examination, the Veteran reported that he had surgery on his right hand when he was a child.  The Veteran indicated that he used both his right and left hand in service but also reiterated that he did not have any problems with his hand in high school.  He reported that he did not cut his wrist at that time but broke his hand.  He indicated that he was in a cast for four or five weeks.  Initially, the Veteran reported that he had no surgery done on his hand but later when asked about the scars he said that one of the scars was from an injury which occurred while he was in service.  He denied having stitches as a child but reported that he had stitches while he was in the military.  The examiner noted that the Veteran had contractures of the hand with arthritis, loss of sensation, and atrophy of some muscles of the hand which developed in 1953 or shortly thereafter and had not progressed since that time.  The Veteran averred that the condition of the hand was the same when he left service as it was at the time of the examination.  The examiner noted that the Veteran's service medical records showed that the Veteran had surgery on his hand before service in 1946 or 1948 and the records also showed that he was diagnosed with a right wrist sprain in service.  The examiner noted there was no report of surgery, laceration, glass, a nerve injury, or casting.  Following a review of the claims file and physical examination, the examiner diagnosed the Veteran with right median neuropathy and stated that the Veteran's history was not reliable.  The examiner noted that the Veteran reported that he had surgery and a cast while in the military which did not occur and he reported a nerve injury to his hand in early childhood, but the service medical records showed that the hand injury occurred in 1946.  The examiner noted that the Veteran also reported arthritis, numbness, weakness, and all other symptomatology in the hand as being present in 1953 following the arm injury, when in fact the severe arthritis would have taken years to develop.  The examiner concluded that based on the Veteran's history it was impossible to ascertain the onset of his current hand problems.  The examiner noted that the Veteran's symptomatology related to the distribution of the median nerve with two surgical scars at the wrist.  The examiner indicated that the Veteran did not seek any further care following the fall in service and there was no surgery or casting and there appeared no aggravation of the earlier nerve injury in the hand due to military service.  The examiner concluded that there appeared to be a subsequent injury to the hand accounting for the second scar which the Veteran did not acknowledge.  

The Veteran testified at a hearing before the Board in April 2010.  He reported that he injured his right hand and wrist in service when he stumbled and fell on a broken bottle and cut himself on the broken glass.  The Veteran indicated that his right hand was physically different from the left hand and that he was unable to use his hand to propel a wheelchair or brace himself after a fall due to other health issues.  He testified that his injury was bandaged in service and then he was placed on a limited duty status.  

At an October 2010 VA examination, the Veteran reported that he tripped while on patrol in service and cut his volar right wrist with a piece of glass.  He stated that his hand was fine but he injured his right wrist.  He indicated that he was seen by medics in tents and did not receive surgery on his wrist in service.  He reported constant right hand and wrist pain and weakness in the hand.  The Veteran indicated that he was placed on light duty for two years in service (since December 1951) but was not given a medical discharge.  Following service the Veteran reported that he drove an 18-wheeler for twenty-six years.  The Veteran reported that he is right hand dominant.  Following a review of the claims file and a physical examination which included review of x-rays of the right hand and wrist, the examiner diagnosed the Veteran with chronic median neuropathy with osteoarthritis in the right hand.  The examiner opined that it was less likely than not that any pre-existing right wrist disability was aggravated by the Veteran's participation in active service.  The examiner acknowledged a lay statement in the claims file which noted a report that the Veteran needed hand surgery due to the laceration in service.  However, the Veteran denied that he underwent surgery in service and stated that he was bandaged after the injury in December 1951.  The examiner stated that there was no evidence of any permanent worsening of the hand during service from the reported laceration or any other event or injury in service.  The examiner concluded that the Veteran had natural progression of the hand problems from the pre-service injury.  

Under applicable law, service connection may be established on a direct basis for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Generally, in order to prove service connection, there must be (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus, or link, between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999).

A Veteran who served in the active military, naval, or air service after December 31, 1946, is taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 2002).  Only those conditions recorded in examination reports can be considered as noted and a history of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions.  38 C.F.R. § 3.304(b) (2010).  Determination of the existence of a pre-existing condition may be supported by contemporaneous evidence, or recorded history in the record, which provides a sufficient factual predicate to support a medical opinion or a later medical opinion based upon statements made by the Veteran about the pre-service history of his condition.  Miller v. West, 11 Vet. App. 345 (1998); Harris v. West, 203 F.3d. 1347 (Fed. Cir. 2000).

To rebut the presumption of sound condition for conditions not noted at entrance into service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003), 70 Fed. Reg. 23027 (May 4, 2005).  A lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 U.S.C.A. § 1153 (West 2002).

In this case, there is clear and unmistakable evidence that the disability of the Veteran's right hand and wrist existed prior to service and was not aggravated during service.  While the Veteran's entrance examination does not note any disability of the right hand or wrist, when examined in service in December 1951, the Veteran was noted to have received nerve sutures on his right wrist in 1946.  Consequently, the Board finds there is clear and unmistakable evidence that the disability of the right hand and wrist pre-existed service.

The Board can conclude that the presumption of soundness has been rebutted only if there is also clear and unmistakable evidence that the condition was not aggravated by service.  On this question, the Board finds that the Veteran's condition did not undergo chronic or permanent increase in severity during service beyond the natural progress of the condition.  The Veteran's service medical records show treatment for a right wrist sprain on one occasion.  The records do not show that the Veteran received stitches, suffered a laceration of the hand or wrist, or underwent surgery on his wrist or hand.  His separation examination shows a normal clinical evaluation of the upper extremities.  While the February 2006 VA orthopedic examiner diagnosed the Veteran with traumatic neuropathy and degenerative joint disease of the right hand, secondary to traumatic injury to the right hand in 1953, the February 2006 VA neurologist specifically noted that the Veteran did not seek any further care following the fall on his wrist in service, there was no surgery or casting in service, and there appeared no aggravation of the earlier nerve injury in the hand due to military service.  Additionally, the most recent VA examiner reviewed the claims file, examined the Veteran, and opined that the chronic median neuropathy with osteoarthritis of the right hand was less likely than not aggravated by the Veteran's active military service.  The examiner provided a rationale for that opinion and concluded that the Veteran's current problems are related to the natural progress of the hand problems from the pre-service injury.  Consequently, the Board finds that the record clearly and unmistakably shows that disability of the right wrist and hand was not aggravated by service.  The February 2006 VA neurologist and the October 2010 VA examiner concur on that finding.

The Board has considered the Veteran's and other lay statements of record in which it was alleged that the Veteran sustained injuries to his hand and wrist in service, underwent surgery to his wrist in service, and suffered with residuals of the injuries since service.  The Board acknowledges that the Veteran is competent to give evidence about what he experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).   However, competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  In this case, while the Veteran and a fellow soldier are competent to report that the Veteran injured his hand in service and underwent surgery for the same, the Board finds that these reports are not credible.  The service medical records do not show any findings related to a report of a laceration of the hand or subsequent surgery therefor.  Additionally, the VA neurologist specifically noted that the Veteran denied having surgery on his hand or wrist during service which renders the lay statements including such reports less credible because they conflict with other reports of injury by the Veteran.  

The Board has considered all of the evidence of record, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board finds the preponderance of the evidence is against the claim and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).


ORDER

Entitlement to service connection for a right hand and wrist disability is denied.  



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


